MANDATE
THE STATE OF TEXAS

TO THE COUNTY COURT AT LAW NO. 11 OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on July 8, 2015, the cause upon appeal to revise or
reverse your judgment between

Jose Miguel Romo, Appellant(s)

V.

The State of Texas, Appellee(s)

No. 04-15-00300-CR     and    Tr. Ct. No. 469039

was determined, and therein our Court of Appeals made its order in these words:


    In accordance with this court’s opinion of this date, this appeal is
DISMISSED AS MOOT.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

Witness the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of Texas,
with the seal of the Court affixed and the City of San Antonio on September 10, 2015.

                                                            KEITH E. HOTTLE, CLERK




                                                            Cynthia A. Martinez
                                                            Deputy Clerk, Ext. 53853